Concurring Opinion by
Hoffman, J.:
I concur with the Majority in affirming the judgment of sentence in the instant appeal. Appellant’s only contention here is that he received an excessive sentence under the circumstances. Under The Controlled Substance, Drug, Device and Cosmetic Act of 1972, April 14, P. L. 233, 35 P.S. §780, a sentence of two to five years for unlawful possession and possession with the intent to deliver and manufacture approximately six pounds of marijuana is entirely lawful, and being well under the maximum permissible was not so manifestly excessive as to constitute an unlawfully severe punishment.
In reviewing the facts of the case, however, it appears that there might have been insufficient evidence *28to convict the appellant on said charges. It is admitted that, while on probation, the appellant approached his probation officer and disclosed the fact that he had made arrangements with an out-of-state source to receive a shipment of marijuana through the mails. He said that he had had a change of heart and did not wish to engage in any unlawful activity with regard to the drugs. Thereafter, the package was delivered by air express to the appellant’s address in Harrisburg. Approximately two minutes after delivery, and while it was still unopened, police arrested the appellant after confirming the contents of said package.
Pennsylvania, as other states do, recognizes the possibility that an individual may, at some point, abandon the purpose of an intended crime, either at the preparation stage or prior to consummation of the substantive offense. See Commonwealth v. Holloway, 429 Pa. 344, 240 A. 2d 532 (1968). In some instances, a finding of abandonment will, nevertheless, result in a conviction on the crime of attempts, while under a different set of facts, the result may be exoneration. On the state of the record, it is impossible to determine the extent of appellant’s involvement. Appellant, despite alleged representations by his counsel that the case might be defended successfully, pleaded guilty to the charges against him. If error was committed or if an injustice was permitted to occur, such conclusion may not be gleaned from the scant record of the lower court, but must be determined in a collateral proceeding.
Cercone, J., joins in this concurring opinion.